J-S42030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: L.C., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: K.C., BIRTH MOTHER

                                                       No. 63 WDA 2016


               Appeal from the Order Entered December 16, 2015
               In the Court of Common Pleas of Allegheny County
                Orphans' Court at No(s): CP-02-AP-0000153-2015


BEFORE: SHOGAN, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY OTT, J.:                                  FILED JUNE 07, 2016

        K.C. (“Mother”) appeals from the order entered December 16, 2015, in

the Court of Common Pleas of Allegheny County, which involuntarily

terminated her parental rights to her minor daughter, L.C. (“Child”), born in

April of 2012.1 After a careful review of the record, the parties’ briefs, and

the applicable law, we affirm on the basis of the orphans’ court’s opinion.

        The orphans’ court has aptly summarized the factual and procedural

history of this case, and we adopt its recitation.        See Orphans’ Court

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  The order also terminated the parental rights of Child’s putative father,
T.W., and the parental rights of any unknown father that Child may have.
Neither T.W., nor any other alleged father, has filed an appeal from the
order terminating his parental rights.
J-S42030-16



Opinion, 2/11/2016, at 1-3.          Importantly, the Allegheny County Office of

Children, Youth and Families (“CYF”) filed a petition to terminate Mother’s

parental rights involuntarily on September 23, 2015. A termination hearing

was held on December 14, 2015, during which the orphans’ court heard the

testimony of CYF family services caseworker, Stacey Policicchio. In addition,

the parties stipulated to the admission of a psychological evaluation

prepared by Terry O’Hara, Ph.D.2               See N.T., 12/14/2015, at 3; Exhibit 4

(Psychological Evaluation Report). Following the hearing, on December 16,

2015, the orphans’ court entered its order terminating Mother’s parental

rights to Child. Mother timely filed a notice of appeal on January 12, 2016,

along with a concise statement of errors complained of on appeal.

       Mother now raises the following issue for our review.               “Did the

[orphans’] court abuse its discretion and/or err as a matter of law in

concluding that [CYF] met its burden of proving that termination of []

Mother’s parental rights would best serve the needs and welfare of the child

pursuant to 23 Pa. C.S. § 2511(b)[?]” Mother’s brief at 5.

       When considering an appeal from an order terminating parental rights,

we are guided by the following standard.

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
____________________________________________


2
  Mother did not appear at the termination hearing. Mother’s counsel did
appear at the hearing, and conducted cross-examination of Ms. Policicchio.




                                           -2-
J-S42030-16


      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).

      The orphans’ court terminated Mother’s parental rights pursuant to

Sections 2511(a)(2), (5), and (b), which provide as follows.




                                      -3-
J-S42030-16


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (5), and (b).

                                    -4-
J-S42030-16



     In the instant matter, the Honorable Kathleen R. Mulligan has

authored a thorough and well-reasoned opinion in support of her decision to

terminate Mother’s parental rights. See Orphans’ Court Opinion, 2/11/2016,

at 5 (unnumbered pages) (finding that Mother is incapable of providing for

Child’s needs and welfare, as evidenced by her past behavior and her failure

to appear at the termination hearing).     Critically, Judge Mulligan accepted

the expert opinion of Dr. O’Hara that the benefits of adoption would

outweigh any detriment that Child would suffer as a result of the

termination. Id. at 5; Exhibit 4 (Psychological Evaluation Report), at 6. Dr.

O’Hara was unable to analyze the bond between Child and Mother, because

Mother failed to participate in his psychological evaluation.       Exhibit 4

(Psychological Evaluation Report), at 5. However, Dr. O’Hara explained that

there is no indication that Mother is capable of providing for Child’s needs

and welfare, given the information provided to him by CYF. Id. Dr. O’Hara

also observed that Child appears to have a secure attachment with her

foster parents.   Id. at 5-6.   Child’s foster parents display strong parental

skills, and are able to provide Child with a safe, secure, and stable

environment. Id.

     As we agree with the sound reasoning of the orphans’ court, we adopt

the orphans’ court’s opinion as dispositive of the issue presented in this

appeal, and we affirm the order terminating Mother’s parental rights. In the

event of future proceedings, the parties are directed to attach a copy of the

                                     -5-
J-S42030-16


orphans’ court’s February 11, 2016 opinion to this decision.       The opinion

should be redacted to exclude the birthdays of Child and his sibling, L.G. 3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/7/2016




____________________________________________


3
  We note that Child’s guardian ad litem has filed a brief in support of the
order terminating of Mother’s parental rights.



                                           -6-
                                                                                             Circulated 05/25/2016 04:36 PM




               TN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                    PENNSYLVANIA


     IN RE: ADOPTION OF:                                            ORPHAN'S COURT DIVISION

    L.C.                                                           CP-02-AP-0000153-2015

    a minor.                                                       Superior Court No.
                                                                   63 WDA 2016



                                                    Opinion
    K.R. Mulligan, J.

            K.C. (Mother), appeals my December 14, 2015, Order of Court terminating her

    parental rights to her minor child L.C. (Child).

            At the December 14, 2015 hearing, caseworker Stacey Policicchio testified to the

    history of the case. The Child was born on April. 2012, to Mother. The alleged father

    of the child is T. W. (Father) and the petition included an Unknown Father1• The Mother

    has a son L.O. born on Septembe.             20052• Children Youth & Families, (CYF) first had

contact with the Mother in October of 2005, and then again on December of 2006, and

June of 2007.

            Stacey Policicchio testified that on October 6, 2012, CYF opened a case because

of concerns with the mother's drug and alcohol use as well as the state of her mental

health. Stacey Policicchio testified that the Mother had taken the children to Children's

Hospital because she said they were coughing and having nosebleeds. Both L.C. and

I
    Neither Father has appealed the decision terminating parental rights.
2
    L.G. has been placed with his biological father.


           ---           -----·----·-

                                                                               -~-------·   - ... ,.. ~·----
                  L.O. were admitted to Children's Hospital. During the interview with CYF, Mother was

                  described as very suspicious and she was afraid that people were after her. Stacey

                  Policicchio testified that the children were removed on October 7, 2012, when Mother

                  went to Western Psych. The Child was adjudicated dependent on November 9, 2012, and

                  the child was placed in foster care with supervised overnights and permission to return to

                  Mother's care provided Mother remained in Sojourner House, a residential drug and

                  alcohol treatment facility. Mother was unsuccessfully discharged from Sojourner House

                  and Family Links (another residential drug and alcohol facility). Nonetheless, it did not

                  appear that Mother had relapsed. Subsequently, the child was returned to Mother's care

                  and the dependency case was closed an April 16, 2014.

                         Stacey Policicchio testified that on September 19, 2014, CYF received a report

                 regarding mother possibly being under the influence. The home was in deplorable

                 condition and the U.S. Marshall had gone to the house to serve a warrant. Mother was

                 evicted from her housing and went into treatment at Family Links in September 2014.

                 On January 26, 2015, Mother was unsuccessfully discharged from Family Links. On

                 March 13, 2015, the Child was removed from Mother because the Child was left by

                 Mother with family friend. On March 27, 2015, the Child was again determined to be

                 dependent and it was ordered that she remain in placement with the family friend. The

                 Child has remained in placement with this family friend since that date and this

                 placement is the proposed adoptive home. The last visit that Mother had with the Child

                 was on May 10, 2015.

                        CYF developed a service plan for Mother to address her drug and alcohol issues

                 which was never successfully completed. Stacey Policicchio testified that Mother was



··--·---·····-------··---·---···     ···---···-----
             ordered to have a drug and alcohol evaluation with POWER, an agency providing drug

             and alcohol services, and to follow recommendations. On June 8, 2015, Mother came to

             the CYF office after being released from jail and completed the POWER evaluation and

             was recommended for partial hospitalization. On July of 2015, Mother reported not

             wanting to complete the recommendations.      On August I 0, 2015, while incarcerated

             again, Mother reported not wanting to complete the recommendations.

                    Terry O'Hara Ph.D., a licensed Psychologist, conducted interactional evaluations

             between the Child and family. While Dr. O'Hara was prepared to testify at the December

             14, 2015 hearing, all parties stipulated to Dr. O'Hara's report and therefore, Dr. O'Hara

            did not testify, but his reports were admitted into evidence.

              Dr. O'Hara's reports concluded that the Father and Mother are in no position to

            reasonably care for the Child's needs and welfare at this time. If the Child were placed

            with Mother at this time, she would be at risk for homelessness, exposure to significant

            instability, and exposure to substance dependence by the Mother

                    Mother, Father, and Unknown Father failed to appear at the December 14, 2015,

            termination hearing although Mother was represented. Father and Unknown Father's

            whereabouts are unknown.

                   Following the hearing, I granted CYF's TPR petition and found that CYF met its

            burden of proof by clear and convincing evidence that grounds for termination against the

            Mother existed under 23 Pa. C.S.A §2511 (a) subsections (2), (5). I also found that CYF

            met its burden of proof by clear and convincing evidence that grounds for termination

            against both Father and Unknown Father existed under 23 Pa. C.S.A §2511 (a)




--------·----------·----·-----------·-·----·---------------------------------
           subsections (1 ), (2), (5), and' that terminations met the needs and welfare of the child

           pursuant to 23 Pa. C.S.A §251 l(b)

                  In the Mother's Concise Statement of Matters Complained of on Appeal, Mother

          claims that the trial court abused its discretion and/or erred as a matter of law in

          concluding that Allegheny County Children, Youth and Families met its burden of

          proving that termination of Birth Mother's Parental Rights would meet the needs and

          welfare of the child pursuant to 23 Pa. C.S.A §2511 (b ), by clear and convincing

          evidence.

                  Mother does not appeal my findings that grounds exist for termination of her

          parental rights under Pa. C.S.A §2511 (a). However, Mother argues in her Concise

          Statement of Errors Complained of on Appeal that despite not appealing the grounds for

          termination, that the termination was inappropriate due to a needs and welfare analysis

          pursuant to Pa. C.S.A §2511 (b ). The Pennsylvania Superior Court has repeatedly found

          "that parent rights are not preserved ... by waiting for a more suitable or convenient time

          to perform one's parental responsibilities while others provide the child with his or her

          immediate physical and emotional needs." In Re Adoption of Godzak, 719 A.2d 365, 368

          (Pa. Super. 1998).

                 The Supreme Court has instructed us that [I]f the grounds for termination under

         subsection (a) are met, a court "shall give primary consideration to the developmental,

         physical and emotional needs and welfare of the child." Pa. C.S.A §251 l(b). The

         emotional needs and welfare of the child have been properly interpreted to include

         "[ijntangibles such as love, comfort, security, and stability." In re K.M, 53 A3d 781, 791

         (Pa.Super.2012). In In re E.M, [620 A.2d 481, 485 (Pa.1993)], this Court held that the


·------------·~--               ...




                                      -------·   .....   ·----   ···~----~-----
 determination of the child's "needs and welfare» requires consideration of the emotional

 bonds between the parent and child. The "utmost attention), should be paid to discerning

 the effect on the child of permanently serving the parental bond. In re K.M, 53 A3d at

791. In re: T.S.M, 620 Pa. 602, 71 A.3d 251, 267 (2013).

           It is clear that the Mother, Father, and Unknown Father are in no position to meet

the needs and welfare of the child as evidenced by their past behavior as well as their

failure to appear at the December 14, 2015, termination hearing.

           Stacey Policicchio testified that she had the opportunity to observe the Child in

the pre-adoptive foster home and she is doing "really well". Stacey Policicchio further

testified that the Child's is very well adjusted and she has no developmental problems.

           In Dr. O'Hara's opinion, the pre-adoptive foster parents exhibit stability and

strong parenting skills warranting the adoption of the Child. Finally, it is Dr. O'Hara's

opinion that the benefits of adoption for the child such as safety, security and stability

outweigh any potential deficits in the termination of parental rights for the Child's

parents.

           For the above reasons, the order of December I 4, 20 l 5, should be affirmed.



Date: February 11, 2016




                                                           ......   ·--· ···--------~---